DETAILED ACTION
This office action is in response to Application No. 16/227,663, filed on 20 December 2018.  Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 17 are objected to because of the following informalities:
In claim 6, “the first case magnet” should simply be “the case magnet”.
In claim 17, “the first and second mount magnets” should be “the third and fourth mount magnets”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0111855 to Aloe.
Regarding claim 1, Aloe discloses a mounting assembly for a personal electronic device (Fig. 15; ¶48, 54), comprising:
a case having a back wall and sidewalls connected to the backwall to define an interior area configured to receive the personal electronic device (Fig. 1; ¶55), the back wall having:
opposing front and rear surfaces, the front surface facing toward the interior area and being configured to be positioned adjacent to the personal electronic device when the personal electronic device is received within the interior area (Fig. 1);
a recess in the rear surface, the recess having a central portion and a plurality of registration recesses spaced radially apart from each other (Fig. 1, recess 103 having a central portion and radial registration portions; ¶48, 57); and
a case magnet positioned adjacent to the recess and spaced apart from the central portion (Fig. 1, magnets 102; ¶48); and
a mounting structure releasably engageable with the case at a selected radial orientation (Fig. 9; ¶58), the mounting structure comprising:
a receiving surface configured to be positioned adjacent to rear surface when the case is engaged with the mounting structure (Figs. 9, 15-17, and 20);

a mount magnet positioned adjacent to the protrusion and arranged to align with the case magnet when the case is coupled to the mounting structure in the selected radial orientation, wherein the case is mechanically and magnetically restricted from rotating when the case is engaged with the mounting structure (Figs. 9 and 17, magnets 902; ¶10, 58, 59, 68, 72).
Regarding claim 2, Aloe discloses that the mounting structure has a retention portion configured to releasably mount to a vehicle, a handlebar, or a wearable strap (Figs. 15, 16).
Regarding claim 3, Aloe discloses that the mounting structure comprises a clamping member configured to releasably attach to a mounting support (Figs. 15-17). 
Regarding claim 19, Aloe discloses a mounting assembly for a personal electronic device (Fig. 15; ¶48, 54) comprising:

a case magnet positioned adjacent to the recess and spaced apart from the central portion (Fig. 1, magnets 102; ¶48); and
a mounting structure releasably engageable with the case at a selected orientation (Fig. 9; ¶58), the mounting structure comprising:
 a protrusion configured to be securely received in the recess when the case is engaged with the mounting structure, the protrusion having a central protuberance that fits closely in the central portion of the recess, and one or more registration protuberances adjacent to the central protuberance and positioned to fit in selected ones of the registration recesses to control a selected orientation of the case relative to the mounting structure (Figs. 9 and 17, protrusion 903 having central portion and radial registration portions; ¶58, 59, 68); and
a mount magnet positioned adjacent to the protrusion and arranged to align with the case magnet when the case is coupled to the mounting structure in the selected radial orientation, wherein the case is mechanically and magnetically restricted from rotating when the case is engaged with the mounting structure (Figs. 9 and 17, magnets 902; ¶10, 58, 59, 68, 72).
Regarding claim 20, Aloe discloses that the number of registration recesses equals the number of registration protuberances (Figs. 1, 9, and 17).

Claim(s) 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0373152 to Schmidt.
Regarding claim 15, Schmidt discloses a mounting assembly for a personal electronic device (Fig. 1), comprising:
a case configured to securely receive the personal electronic device (Fig. 8), the case having:
a recess formed in a rear surface of the case (Fig. 8);
a first plurality of case magnets arranged to form a first array positioned adjacent to the recess such that each of the first plurality of case magnets does not overlap with the recess (Figs. 9-11, any plurality of magnets 164);
a second plurality of case magnets arranged to form a second array positioned adjacent to the recess such that each of the second plurality of case magnets does not overlap with the recess (Figs. 9-11, any other plurality of magnets 164); and
a mounting structure releasably couplable to the case with the case in a selected orientation, wherein the mounting structure is configured to securely hold the case at the selected orientation (Figs. 1, 6, 12, 13; ¶9), the mounting structure has:

a first plurality of mount magnets arranged to form a third array positioned adjacent to the protrusion such that each of the first plurality of mount magnets does not overlap with the protrusion (Figs. 2, 3, 10, and 11, any plurality of magnets 124 corresponding to the first plurality of magnets 164 above); and
a second plurality of mount magnets arranged to form a fourth array positioned adjacent to the protrusion such that each of the second plurality of mount magnets does not overlap with the protrusion and wherein, when the case is coupled to the mounting structure in the selected orientation, individual ones of the first plurality of case magnets are positioned over and magnetically coupled to individual of the first plurality of mount magnets and individual ones of the second plurality of case magnets are positioned over and magnetically coupled to individual of the second plurality of mount magnets (Figs. 2, 3, 10, and 11, any other plurality of magnets 124 corresponding to the other plurality of magnets 164 above).
Regarding claim 16, Schmidt discloses that the first plurality of mount magnets comprises a first mount magnet having a first north pole and a second mount magnet having a second north pole (Figs. 3, 10, and 11, magnets 124; ¶61, 62),

the first plurality of case magnets comprises a first case magnet having a third north pole and a second case magnet having a fourth north pole, and when the case is coupled to the mounting structure, the first case magnet is positioned over the first mount magnet, the second case magnet is positioned over the second mount magnet, the third north pole faces in the first direction such that the first case magnet is magnetically coupled to the first mount magnet, and the fourth north pole faces in the second direction such that the second case magnet is magnetically coupled to the second mount magnet (Figs. 9-11, magnets 124 and 164 coupled to each other; ¶61, 62).
Regarding claim 17, Schmidt discloses that the first plurality of mount magnets comprises a third mount magnet having a fifth north pole and a fourth mount magnet having a sixth north pole (Figs. 3, 10, and 11, magnets 124; ¶61, 62),
the first and second mount magnets are coupled to the mounting structure such that the fifth north pole faces in the first direction and the sixth north pole faces in the second direction (¶61, 62),

when the case is coupled to the mounting structure, the third case magnet is positioned over the third mount magnet, the fourth case magnet is positioned over the fourth mount magnet, the seventh north pole faces in the first direction such that the third case magnet is magnetically coupled to the third mount magnet, and the eighth north poles faces in the second direction such that the fourth case magnet is magnetically coupled to the fourth mount magnet (Figs. 9-11, magnets 124 and 164 coupled to each other; ¶61, 62).
Regarding claim 18, Schmidt discloses that the selected orientation comprises a first orientation (¶9),
the case is releasably couplable to the mounting structure in a second orientation different from the first orientation (Fig. 11; ¶9),
when the case is coupled to the mounting structure in the second orientation, individual of the first plurality of case magnets are positioned over and magnetically coupled to individual of the second plurality of mount magnets and individual of the second plurality of case magnets are positioned over and magnetically coupled to individual of the first plurality of mount magnets (Fig. 11; ¶9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aloe in view of US 2015/0171649 to Kim.
Regarding claim 4, Aloe discloses that the case magnet is a first case magnet and the mount magnet is a first mount magnet (Figs. 1, 9, and 17, magnets 102, 902; ¶10, 48, 68, 72), but does not appear to explicitly disclose the mounting assembly further comprising a second case magnet positioned adjacent to the recess and spaced radially apart from the first case magnet, and a second mount magnet positioned adjacent to the protrusion and spaced radially apart from the first mount magnet, wherein, when the case is coupled to the mounting structure in the selected radial orientation, the second case magnet is positioned over and magnetically coupled to the second mount magnet.  Kim discloses these limitations (Figs. 2 and 7, magnets 151-154 and 251-254).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Aloe and Kim, because doing so would have involved merely the routine combination KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Aloe and Kim are both directed to mounting systems for attaching a portable device case to a mount using magnets.  Aloe discloses multiple possible locations for magnets, but does not explicitly specify radially-spaced mount magnets with corresponding case magnets positioned over them.  However, persons having ordinary skill in the art would recognize that: 1) magnetic coupling involves magnets attached to (over) each other, and 2) the exact position of the magnets is an obvious matter of design choice.  Kim provides for an array of magnets positioned in both the mount and the case in a radially-symmetrical way to allow multiple mounting orientations where the magnets in the case are over (and attached to) a corresponding magnet in the mount.  The teachings of Kim are directly applicable to Aloe in the same way, so that Aloe’s mounting system would similarly have arrays of magnets in accordance with Kim, to achieve the same result of stable magnetic coupling in a plurality of fixed orientations.
Regarding claim 5, Aloe discloses that the selected orientation is a first orientation, and the case being positionable in a second radial orientation relative to the mounting structure, and the second orientation is different from the first orientation (¶58); the case magnet is a first case magnet (Fig. 1, magnets 102).  
Regarding claim 6, Aloe discloses that the selected orientation is a first orientation, and the case being positionable in a second radial orientation relative to the mounting structure, and the second orientation is different from the first orientation (¶58); the mount magnet is a first mount magnet (Figs 9 and 17, magnets 902).  Aloe does not appear to explicitly disclose that the mounting structure has a second mount magnet spaced radially apart from the first mount magnet, and when the case is coupled to the mounting structure in the first radial orientation, the first case magnet is positioned over and magnetically coupled to the first mount magnet, and when the case is coupled to the mounting structure in the second radial orientation, the first case magnet is positioned over and magnetically coupled to the second mount magnet.  Kim discloses these limitation (Figs. 2, 3, and 7; ¶51-53).  Motivation to combine remains consistent with claim 4.
Regarding claim 7, Aloe discloses that the selected orientation is a first radial orientation, and the case being positioned relative to the mounting structure in a second radial orientation, third radial orientation, or fourth radial orientation when the case is engaged with the mounting structure with the protrusion in the recess (¶58); and wherein the case magnet is a first case magnet (Fig. 1, magnets 102), and wherein the registration recess is a first registration recess and the plurality of registration recesses comprises second, third, and fourth registration recesses (Fig. 1),
when the case is coupled to the mounting structure in the first orientation, the registration protuberance is positioned in the first registration recess, when the case is coupled to the mounting structure in the second orientation, the registration protuberance is positioned in the second registration recess, when the case is coupled to the mounting structure in the third orientation, the registration protuberance is positioned in the third registration recess, when the case is coupled to the mounting structure in the fourth orientation, the registration protuberance is positioned in the fourth registration recess (Figs. 1, 9, and 17; ¶58).
Aloe does not appear to explicitly disclose that the case has second, third, and fourth case magnets spaced radially apart from each other, and when the case is coupled to the mounting structure in the first orientation, the first case magnet is positioned over and magnetically coupled to the mount magnet, when 
Regarding claim 8, Aloe discloses that the first, second, third, and fourth registration recesses are symmetrically arranged around the central portion of the recess (Fig. 1), but does not appear to explicitly disclose that the first, second, third, and fourth case magnets are symmetrically arranged around a central point of the recess.  Kim discloses these limitation (Figs. 2, 3, and 7; ¶51-53).  Motivation to combine remains consistent with claim 4.
Regarding claim 9, Aloe discloses that the selected radial orientation is a first radial orientation, and the case being positioned relative to the mounting structure in a second radial orientation, third radial orientation, or fourth radial orientation when the case is engaged with the mounting structure with the protrusion in the recess (¶58); and wherein the mount magnet is a first mount magnet (Figs. 9 and 17, magnets 902), and wherein the registration protuberance is a first registration protuberance and the mounting structure has second, third, 
when the case is coupled to the mounting structure in the first orientation, the first registration protuberance is positioned in the registration recess, when the case is coupled to the mounting structure in the second orientation, the second registration protuberance is positioned in the registration recess, when the case is coupled to the mounting structure in the third orientation, the third registration protuberance is positioned in the registration recess, when the case is coupled to the mounting structure in the fourth orientation, the fourth registration protuberance is positioned in the registration recess (Figs. 1, 9, and 17; ¶58).
Aloe does not appear to explicitly disclose that the mounting structure has second, third, and fourth mount magnets arranged radially apart from each other, and when the case is coupled to the mounting structure in the first orientation, the case magnet is positioned over and magnetically coupled to the first mount magnet, when the case is coupled to the mounting structure in the second orientation, the case magnet is positioned over and magnetically coupled to the second mount magnet, when the case is coupled to the mounting structure in the orientation, the third case magnet is positioned over and magnetically coupled to the third mount magnet, and when the case is coupled to the mounting structure in the fourth orientation, the case magnet is positioned over 
Regarding claim 10, Aloe discloses that the first, second, third, and fourth registration protuberances are symmetrically arranged around the central protuberance (Figs. 9 and 17), but does not appear to explicitly disclose that the first, second, third, and fourth mount magnets are symmetrically arranged around the central protuberance.  Kim discloses these limitation (Figs. 2, 3, and 7; ¶51-53).  Motivation to combine remains consistent with claim 4.
Regarding claim 11, Aloe discloses that each of the first, second, third, and fourth radial orientations are approximately 90 degrees from two of the radial orientations and approximately 180 degrees from the other radial orientation (¶58).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aloe in view of US 2014/0168884 to Wiley.
Regarding claim 12, Aloe discloses that the radial registration protuberance is an anti-rotation tab extending radially away from a central protuberance, and the central portion of the recess is connected to the plurality of registration recesses positioned to receive the at least one anti-rotation tab, such that the case is coupled to the mounting structure, the at least one anti-rotation 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Aloe and Wiley, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of a mounting system having mating protrusions and recesses having a generally circular shape.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Aloe and Wiley are both directed to mounting systems for portable device, in which protrusions are fitted into matching recesses.  Aloe discloses that .

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aloe in view of US 2011/0050164 to Partovi, US 2013/0058023 to Supran, and US 2016/0259374 to Breiwa.
Regarding claim 13, Aloe does not appear to explicitly disclose that the personal electronic device includes a wireless charging receiver, and wherein the central portion of the recess is shaped and sized to align with the wireless charging receiver when the personal electronic device is received within the case, and wherein the case magnet is positioned to be spaced radially away from the wireless charging receiver.  Partovi discloses that the personal electronic device includes a wireless charging receiver (Fig. 5), and Supran discloses the central portion of the recess is shaped and sized to align with the wireless charging receiver when the personal electronic device is received within the case, and wherein the case magnet is positioned to be spaced radially away from the wireless charging receiver (Fig. 10; ¶44).  The combination of Aloe, Partovi, and Supran suggests a mounting system (as in Aloe and Supran) in which the 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Aloe, Partovi, and Supran, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of wirelessly charging a mounted portable device.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Aloe, Supran, and Breiwa are directed to mounting systems for portable devices.  Supran, Partovi, and Breiwa further disclose inductive charging, where a protrusion on the mount is an inductive charger (Supran), and a receiving coil is situated in the device (Partovi, Breiwa) to receive power from the charger.  The teachings of Supran and Partovi are directly applicable to Aloe in the manner suggested by Breiwa, so that Aloe’s mounting system would similarly be able to inductively charge the portable device.
Regarding claim 14, Aloe does not appear to explicitly disclose that the mounting structure further comprises a wireless charging pad coupled to the receiving surface, wherein the wireless charging pad is configured to provide a current received from a power source to the protrusion and wherein the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090.  The examiner can normally be reached on M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

13 February 2021




/ARIC LIN/            Examiner, Art Unit 2851